Dear Assessor Core:
The Louisiana Tax Commission has received a letter from Chief Deputy Assessor-Services Daryl R. Brown, County of Ventura, California, dated April 27, 1995 (copy enclosed), advising and confirming that the Robert Lord having homestead exemption at 5253 Sealane Way, Oxnard, California, is in fact a different Robert Lord, attested by social security numbers of both Robert Lords. In addition, the Ventura County Assessor's Office advises that Robert and Penny Lord did have homestead exemption on their residence located at 1655 Hawksway Court, Westlake Village, Ventura County, California, until June 4, 1991, at which time the County Recorder's documents indicate that the Hawksway Court residence was sold and there currently exists no homestead exemption on file in the said county assessor's records for Robert and Penny Lord.
Therefore, based upon this information, Robert and Penny Lord are found to be entitled to a residential homestead exemption, pursuant to the 1974 Constitution, Article VII, Section 20(A)(1), for their owner occupied residence located at 112 Monticello Court, Pearl River, Louisiana 70452.
Thanking you for your attention and assistance in correcting the St. Tammany Parish homestead exemption on behalf of Robert and Penny Lord, I remain,
Sincerely,
                                            Ann R. Laurence Executive Secretary